DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amended response, filed May 3, 2022. 
Claims 1-5, 7, 10, 13, 15, 18 and 24 have been amended.  
Claims 1-16, 18 and 24 are now pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on April 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 10924383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16, 18 and 24 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method of operating an infrastructure equipment, independent Claim 18, directed to circuitry for an infrastructure equipment that is configured to communicate with communication devices and perform operations that are functionally similar to those performed in the method of claim 1, and independent Claim 24, directed to circuitry for a communication device that is configured to receive and process information from an infrastructure equipment, the information received being functionally similar to the information transmitted in the method of claim 1, the prior art of record teaches providing a wireless access interface for communication between the infrastructure equipment and communications devices, allocating a portion of radio resources of the wireless access interface as a search space for the communications devices to search for a wake-up signal transmitted by the infrastructure equipment, the wake-up signal being for providing an indication to one or more of the communications devices that they should receive a paging message in one or more of a plurality of temporally spaced paging occasions.  Such teachings may be seen in Weng et al, European Patent Application Publication No. 2453710 A1 (e.g., FIG. 1A-1C, 3 and ¶ [0035] [0050]) and Sun et al, U.S. Patent Application Publication No. 20180279274 A1 (e.g., FIG. 1 and ¶ [0032] [0170]-[0177]).
Prior art of record teaches transmitting, prior to the wake-up signal, a candidate indicator message to the one or more communications devices (i.e., initiating a two-level wake-up signaling (WUS) operation), transmitting, prior to the wake-up signal, a candidate indicator message to the one or more communications devices in an unused portion of radio resources of the wireless access interface that is allocated for signals other than the candidate indicator message, wherein the candidate indicator message indicates one or more characteristics of the wake-up signal associated with transmission of the wake-up signal as one or more candidates, and 2Application No. 16/966,475 Reply to Office Action of February 4, 2022 wherein the one or more candidates are to be searched for detection of the wake-up signal by the one or more communication devices. Such teachings may be seen in Liu et al, U.S. Patent Application Publication No. 20190150114 A1 (e.g., FIG. 6 and ¶ [0110], system information prior to paging message). 
The prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations transmitting or receiving, prior to the wake-up signal, a candidate indicator message to the one or more communications devices in an unused portion of radio resources of the wireless access interface that is allocated for signals other than the candidate indicator message. 
Claims 2-16, dependent from claim 1, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471